      Case 10-04397-dd            Doc 76 Filed 03/28/19 Entered 03/28/19 15:22:58                            Desc Order
                                       Disch Tr & Cls Case Page 1 of 1
                                               United States Bankruptcy Court
                                                  District of South Carolina


Case Number: 10−04397−dd                                        Chapter: 7

In re:
 Karen Kay Tharp
 aka Karen Kay Weidenbacher
                                                                                                     Filed By The Court
  Entered By The Court            ORDER DISCHARGING TRUSTEE AND CLOSING CASE                                 3/28/19
         3/28/19                                                                                           Laura A. Austin
                                                                                                            Clerk of Court
                                                                                                         US Bankruptcy Court


The trustee having certified that the estate of the above−named debtor(s) has been fully administered.

IT IS ORDERED THAT:

The case trustee is discharged as trustee of the estate.

The Chapter 7 case of the above named debtor(s) is closed.




                                                                Chief United States Bankruptcy Judge
